Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about August 7, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, attempted robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence established that appellant forcibly took property from one victim and attempted to take property from the other victim (see e.g. People v Spencer, 255 AD2d 167 [1998], Iv denied 93 NY2d 879 [1999]; People v Green, 262 AD2d 225 [1999]). The course of events, viewed as a whole, supports the inference that appellant was “aided by another person actually present” (Penal Law § 160.10 [1]) in each instance (see People v Moses, 162 AD2d 311 [1990]). We have considered and rejected appellant’s *596remaining claims. Concur—Gonzalez, J.P., Buckley, Moskowitz, Renwick and DeGrasse, JJ.